DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-4 and 6, drawn to a modified conjugated diene-based polymer.
Group II, claim(s) 7, drawn to another modified conjugated diene-based polymer.
Group III, claim(s) 8-10 and 14, drawn to a rubber composition.
Group IV, claim(s) 11-13 and 15, drawn to another rubber composition.
Group V, claim(s) 16 and 17, drawn to a method for preparing a modified conjugated diene-based polymer.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because the groups do not share the same or corresponding technical feature.

During a telephone conversation with Kelly Ywang on 6/3/21, a provisional election was made with traverse to prosecute the invention of Group I, claims 1-4 and 6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102((a)(1)/(a)(1)) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as obvious over Tsukimawashi et al. (US 2004/0254301)
	In the abstract and Examples 1, 3 and 4, and Table 2 a modified conjugated diene-based polymer, in which a molecular weight distribution measured by gel permeation chromatography is monomodal, Mw/Mn is 1.1, and Mw, Mn and Mooney viscosity are within the claimed ranges.
	While Tsukimawashi et al. do not expressly teach the disclosed properties of the claimed Si content of 100 ppm or more, it is reasonable that the Si content in Tsukimawashi et al. would be the same as in the present modified conjugated diene-based polymer since the modified conjugated diene-based polymer of Tsukimawashi et al. is essentially the same as the claimed composition and in prepared in the same way form the some components. The USPTO does not have at its disposal the tools or facilities deemed necessary to make physical determinations of the sort.  In any event, an otherwise old composition is not patentable regardless of any new or unexpected properties. In re Fitzgerald et al., 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § 2112 - § 2112.02.
	Even if assuming that the prior art references do not meet the requirements of 35 U.S.C. 102, it would still have been obvious to one of ordinary skill in the art, at the time the invention was made, to optimized through routine experimentation, in view of the content of an alkoxysilyl group bonded to the polymer is preferably 2 to 50 mmol/kg (56 to 1,400 ppm in consideration of the atomic weight of silicon of 28 g/mol) (see examples 1 and 3; and table 3), and arrive at the same inventive composition because the disclosure of the inventive subject matter appears within the generic disclosure of the prior art.

Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Choi et al. (US 2016/0159957)
	In the abstract and Example 1, Choi et al. teach a modified conjugated diene-based polymer, e.g., a styrene-butadiene copolymer, prepared by comprising polymerizing butadiene and styrene in a hydrocarbon solvent, e.g. n-hexane, in the presence of an orgonometailic compound, to prepare an active polymer and reacting the active polymer with a modifier, e.g. bis(triethoxysilylpropyl)-N-methylamine. Mw/Mn is 1.4 (monomodal), and Mw, Mn and Mooney viscosity are within the claimed ranges.
	While Choi et al. do not expressly teach the disclosed properties of the claimed Si content of 100 ppm or more, it is reasonable that the Si content in Choi et al. would be the same as in the present modified conjugated diene-based polymer since the modified conjugated diene-based polymer of Choi et al. is essentially the same as the claimed composition and in prepared in the same way form the some components. The USPTO does not have at its disposal the tools or facilities deemed necessary to make physical determinations of the sort.  In any event, an otherwise old composition is not patentable regardless of any new or unexpected properties. In re Fitzgerald et al., 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § 2112 - § 2112.02.
	Even if assuming that the prior art references do not meet the requirements of 35 U.S.C. 102, it would still have been obvious to one of ordinary skill in the art, at the time the invention was made, to optimized through routine experimentation, and arrive at the same inventive composition because the disclosure of the inventive subject matter appears within the generic disclosure of the prior art.


Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sohn et al. (EP 3101036)

	While Sohn et al. do not expressly teach the disclosed properties of the claimed Si content of 100 ppm or more, it is reasonable that the Si content in Sohn et al. would be the same as in the present modified conjugated diene-based polymer since the modified conjugated diene-based polymer of Sohn et al. is essentially the same as the claimed composition and in prepared in the same way form the some components. The USPTO does not have at its disposal the tools or facilities deemed necessary to make physical determinations of the sort.  In any event, an otherwise old composition is not patentable regardless of any new or unexpected properties. In re Fitzgerald et al., 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § 2112 - § 2112.02.
	Even if assuming that the prior art references do not meet the requirements of 35 U.S.C. 102, it would still have been obvious to one of ordinary skill in the art, at the time the invention was made, to optimized through routine experimentation, and arrive at the same inventive composition because the disclosure of the inventive subject matter appears within the generic disclosure of the prior art.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099.  The examiner can normally be reached on M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        

KCE